Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), executed as of January 1, 2008
(“Effective Date”), is between GlobalSCAPE, Inc., a Delaware corporation
(“GlobalSCAPE” or the “Company”), and                                         
(“Employee”).

 

RECITALS

 

WHEREAS, the Board of Directors (the “Board”) of the Company, has determined
that appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of certain employees to their assigned duties; and

 

WHEREAS, in order to induce Employee to remain in the employ of the Company, and
in consideration of Employee’s agreement to continue employment with the
Company, the parties desire to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

 


1.             TERMS OF AGREEMENT.  EXCEPT IN THE EVENT OF A CHANGE IN CONTROL
(AS DEFINED IN SECTION 4 HEREOF), AT ALL TIMES EMPLOYEE’S EMPLOYMENT SHALL BE
AND REMAIN AT WILL AND MAY BE TERMINATED BY THE COMPANY FOR ANY REASON WITHOUT
NOTICE OR CAUSE (AS HEREINAFTER DEFINED).  FROM AND AFTER THE OCCURRENCE OF A
CHANGE IN CONTROL, THIS AGREEMENT SHALL CONTINUE IN EFFECT FOR A PERIOD
BEGINNING ON THE EFFECTIVE DATE OF THE CHANGE IN CONTROL (THE “CHANGE IN CONTROL
DATE”) AND ENDING ON THE FIRST ANNIVERSARY OF THE CHANGE IN CONTROL DATE (THE
“INITIAL TERM”) AND SHALL AUTOMATICALLY BE EXTENDED FOR AN ADDITIONAL ONE-YEAR
PERIOD FOLLOWING THE INITIAL TERM (EACH, AN “EXTENDED TERM” AND COLLECTIVELY
WITH THE INITIAL TERM, THE “TERM”) UNLESS, NOT LATER THAN 90 DAYS PRIOR TO THE
END OF THE THEN CURRENT TERM, THE COMPANY SHALL HAVE GIVEN NOTICE TO EMPLOYEE
THAT IT DOES NOT WISH TO EXTEND THE TERM.


 


2.             POSITION.  EMPLOYEE AGREES TO BE A FULL-TIME EMPLOYEE OF THE
COMPANY SERVING IN THE POSITION OF                                         , TO
DEVOTE SUBSTANTIALLY ALL OF HIS WORKING TIME AND ATTENTION TO THE BUSINESS AND
AFFAIRS OF THE COMPANY AND, TO THE EXTENT NECESSARY TO DISCHARGE THE
RESPONSIBILITIES ASSOCIATED WITH HIS POSITION, TO USE HIS BEST EFFORTS TO
PERFORM FAITHFULLY AND EFFICIENTLY SUCH RESPONSIBILITIES.  IN ADDITION, EMPLOYEE
AGREES TO SERVE IN SUCH OTHER CAPACITIES OR OFFICES TO WHICH HE MAY BE ASSIGNED,
APPOINTED OR ELECTED FROM TIME TO TIME BY THE BOARD.


 


3.             COMPENSATION.  AS COMPENSATION FOR HIS SERVICES UNDER THIS
AGREEMENT, EMPLOYEE SHALL BE ENTITLED TO RECEIVE BASE SALARY AND OTHER
COMPENSATION TO BE DETERMINED FROM TIME TO TIME BY THE BOARD IN ITS SOLE
DISCRETION.  IN ADDITION, EMPLOYEE SHALL BE ENTITLED TO PARTICIPATE IN ANY
ADDITIONAL BONUS, INCENTIVE COMPENSATION OR EMPLOYEE BENEFIT ARRANGEMENT WHICH
MAY BE ESTABLISHED FROM TIME TO TIME BY THE COMPANY IN ITS SOLE DISCRETION.
 NOTWITHSTANDING ANYTHING TO THE CONTRARY PROVIDED IN THIS AGREEMENT, PRIOR TO A
CHANGE IN CONTROL EMPLOYEE SHALL NOT BE ENTITLED TO RECEIVE ANY COMPENSATION
FROM THE COMPANY UPON TERMINATION, VOLUNTARY OR INVOLUNTARY, OF HIS EMPLOYMENT
WITH THE COMPANY, REGARDLESS OF THE REASON FOR SUCH TERMINATION.


 


 


1

--------------------------------------------------------------------------------



 


4.             CHANGE IN CONTROL.  FOR PURPOSES OF THIS AGREEMENT, A CHANGE IN
CONTROL SHALL BE DEEMED TO HAVE OCCURRED IF (A) ANY “PERSON” OR “GROUP” (AS SUCH
TERMS ARE USED IN SECTION 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, (THE “EXCHANGE ACT”)) IS OR BECOMES THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT AS IN EFFECT ON THE DATE HEREOF,
EXCEPT THAT A PERSON SHALL BE DEEMED TO BE THE “BENEFICIAL OWNER” OF ALL SHARES
THAT ANY SUCH PERSON HAS THE RIGHT TO ACQUIRE PURSUANT TO ANY AGREEMENT OR
ARRANGEMENT OR UPON EXERCISE OF CONVERSION RIGHTS, WARRANTS, OPTIONS OR
OTHERWISE, WITHOUT REGARD TO THE SIXTY DAY PERIOD REFERRED TO IN SUCH RULE),
DIRECTLY OR INDIRECTLY, OF SECURITIES REPRESENTING 50% OR MORE OF THE COMBINED
VOTING POWER OF GLOBALSCAPE’S THEN OUTSTANDING SECURITIES, (B) ANY PERSON OR
GROUP SHALL MAKE A TENDER OFFER OR AN EXCHANGE OFFER FOR 50% OR MORE OF THE
COMBINED VOTING POWER OF GLOBALSCAPE’S THEN OUTSTANDING SECURITIES, (C) AT ANY
TIME DURING ANY PERIOD OF TWO CONSECUTIVE YEARS (NOT INCLUDING ANY PERIOD PRIOR
TO THE EXECUTION OF THIS AGREEMENT), INDIVIDUALS WHO AT THE BEGINNING OF SUCH
PERIOD CONSTITUTED THE BOARD OF DIRECTORS OF GLOBALSCAPE AND ANY NEW DIRECTORS,
WHOSE ELECTION BY THE BOARD OF DIRECTORS OF GLOBALSCAPE OR NOMINATION FOR
ELECTION BY GLOBALSCAPE’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST
TWO-THIRDS (2/3) OF GLOBALSCAPE’S DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE
GLOBALSCAPE’S DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED (“CURRENT DIRECTORS”), CEASE
FOR ANY REASON TO CONSTITUTE A MAJORITY THEREOF, (D) GLOBALSCAPE SHALL
CONSOLIDATE, MERGE OR EXCHANGE SECURITIES WITH ANY OTHER ENTITY AND THE
STOCKHOLDERS OF GLOBALSCAPE IMMEDIATELY BEFORE THE EFFECTIVE TIME OF SUCH
TRANSACTION DO NOT BENEFICIALLY OWN, IMMEDIATELY AFTER THE EFFECTIVE TIME OF
SUCH TRANSACTION, SHARES OR OTHER EQUITY INTERESTS ENTITLING SUCH STOCKHOLDERS
TO A MAJORITY OF ALL VOTES (WITHOUT CONSIDERATION OF THE RIGHTS OF ANY CLASS OF
STOCK OR OTHER EQUITY INTERESTS ENTITLED TO ELECT DIRECTORS BY A SEPARATE CLASS
VOTE) TO WHICH ALL STOCKHOLDERS OF THE CORPORATION OR OWNERS OF THE EQUITY
INTERESTS OF ANY OTHER ENTITY ISSUING CASH OR SECURITIES IN THE CONSOLIDATION,
MERGER OR SHARE EXCHANGE WOULD BE ENTITLED FOR THE PURPOSE OF ELECTING DIRECTORS
OR WHERE THE CURRENT DIRECTORS IMMEDIATELY AFTER THE EFFECTIVE TIME OF THE
CONSOLIDATION, MERGER OR SHARE EXCHANGE WOULD NOT CONSTITUTE A MAJORITY OF THE
BOARD OF DIRECTORS OR SIMILAR GOVERNING BODY OF THE CORPORATION OR OTHER ENTITY
ISSUING CASH OR SECURITIES IN THE CONSOLIDATION, MERGER OR SHARE EXCHANGE, OR
(E) ANY PERSON OR GROUP ACQUIRES 50% OR MORE OF GLOBALSCAPE’S ASSETS.


 

Notwithstanding the foregoing, however, a Change in Control shall not be deemed
to occur merely by reason of an acquisition of GlobalSCAPE securities by, or any
consolidation, merger or exchange of securities with, any entity that,
immediately prior to such acquisition, consolidation, merger or exchange of
securities, was a “subsidiary,” as such term is defined below.  For these
purposes, the term “subsidiary” means (i) any corporation, limited liability
company or other entity of which 80% of the capital stock or other equity
interests of such entity is owned, directly or indirectly, by GlobalSCAPE and
(ii) any unincorporated entity in respect of which GlobalSCAPE has, directly or
indirectly, an equivalent degree of ownership.

 


5.             TERMINATION OF EMPLOYMENT FOLLOWING CHANGE IN CONTROL.  PRIOR TO
A CHANGE IN CONTROL, EMPLOYEE’S EMPLOYMENT SHALL REMAIN AT WILL AND MAY BE
TERMINATED BY THE COMPANY FOR ANY REASON WITHOUT NOTICE OR CAUSE.  FROM AND
AFTER A CHANGE IN CONTROL, EMPLOYEE SHALL BE ENTITLED TO THE BENEFITS PROVIDED
IN SECTION 6 HEREOF UPON THE SUBSEQUENT TERMINATION OF HIS EMPLOYMENT DURING THE
TERM UNLESS SUCH TERMINATION IS BECAUSE OF EMPLOYEE’S DEATH OR RETIREMENT, BY
THE COMPANY FOR CAUSE OR DISABILITY, OR BY EMPLOYEE OTHER THAN FOR GOOD REASON.


 


2

--------------------------------------------------------------------------------



 


(A)           DISABILITY.  TERMINATION BY THE COMPANY OR BY EMPLOYEE OF HIS
EMPLOYMENT BASED ON “DISABILITY” SHALL BE DEEMED TO HAVE OCCURRED WHERE WITHIN
THIRTY (30) DAYS AFTER WRITTEN NOTICE OF TERMINATION (AS HEREINAFTER DEFINED) IS
GIVEN, EMPLOYEE SHALL NOT HAVE RETURNED TO THE FULL-TIME PERFORMANCE OF HIS
DUTIES.  FOR PURPOSES HEREOF, “DISABILITY” SHALL BE DEEMED TO EXIST IF EMPLOYEE
(A) MEETS THE DEFINITION OF EITHER “TOTALLY DISABLED” OR “TOTAL DISABILITY” (OR
TERMS WITH LIKE MEANING) UNDER THE TERMS OF THE COMPANY’S LONG-TERM DISABILITY
BENEFIT PROGRAM, AND (B)  IS SUFFERING FROM ANY MEDICAL OR MENTAL CONDITION THAT
IN THE BOARD’S REASONABLE OPINION WOULD PREVENT HIM FROM CARRYING OUT HIS NORMAL
DUTIES. ANY REFUSAL TO SUBMIT TO A REASONABLE MEDICAL EXAMINATION BY AN
INDEPENDENT PHYSICIAN TO DETERMINE WHETHER EMPLOYEE IS SO TOTALLY DISABLED SHALL
BE DEEMED TO CONSTITUTE CONCLUSIVE EVIDENCE OF HIS DISABILITY. THE DETERMINATION
OF SUCH PHYSICIAN MADE IN WRITING TO THE COMPANY AND TO EMPLOYEE SHALL BE FINAL
AND CONCLUSIVE FOR ALL PURPOSES OF THIS AGREEMENT.


 


(B)           RETIREMENT.  TERMINATION BY THE COMPANY OR EMPLOYEE OF HIS
EMPLOYMENT BASED ON “RETIREMENT” SHALL MEAN TERMINATION IN ACCORDANCE WITH THE
COMPANY’S RETIREMENT POLICY, GENERALLY APPLICABLE TO ITS SALARIED EMPLOYEES OR
IN ACCORDANCE WITH ANY RETIREMENT ARRANGEMENT ESTABLISHED WITH EMPLOYEE’S
CONSENT.


 


(C)           CAUSE.  TERMINATION BY THE COMPANY OF EMPLOYEE’S EMPLOYMENT FOR
“CAUSE” SHALL MEAN TERMINATION UPON (I) THE WILLFUL AND CONTINUED FAILURE BY
EMPLOYEE TO SUBSTANTIALLY PERFORM HIS DUTIES WITH THE COMPANY (OTHER THAN ANY
SUCH FAILURE RESULTING FROM HIS INCAPACITY DUE TO DISABILITY OR ANY SUCH ACTUAL
OR ANTICIPATED FAILURE RESULTING FROM TERMINATION BY EMPLOYEE FOR GOOD REASON)
AFTER A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO EMPLOYEE BY
THE BOARD, WHICH DEMAND SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE BOARD
BELIEVES THAT EMPLOYEE HAS NOT SUBSTANTIALLY PERFORMED HIS DUTIES; (II) THE
WILLFUL ENGAGING BY EMPLOYEE IN CONDUCT WHICH IS DEMONSTRABLY AND MATERIALLY
INJURIOUS TO THE COMPANY OR ANY OF ITS AFFILIATES, MONETARILY OR OTHERWISE;
(III) EMPLOYEE COMMITS FRAUD, BRIBERY, EMBEZZLEMENT OR OTHER MATERIAL DISHONESTY
WITH RESPECT TO THE BUSINESS OF THE COMPANY OR ANY OF ITS AFFILIATES, OR THE
COMPANY DISCOVERS THAT EMPLOYEE HAS COMMITTED ANY SUCH ACT IN THE PAST WITH
RESPECT TO A PREVIOUS EMPLOYER; (IV)  EMPLOYEE IS INDICTED FOR ANY FELONY OR ANY
CRIMINAL ACT INVOLVING MORAL TURPITUDE, OR THE COMPANY DISCOVERS THAT EMPLOYEE
HAS BEEN CONVICTED OF ANY SUCH ACT IN THE PAST; (V) EMPLOYEE COMMITS A MATERIAL
BREACH OF ANY OF THE COVENANTS, REPRESENTATIONS, TERMS OR PROVISIONS OF THIS
AGREEMENT; (VI) EMPLOYEE VIOLATES ANY INSTRUCTIONS OR POLICIES OF THE COMPANY
WITH RESPECT TO THE OPERATION OF ITS BUSINESS OR AFFAIRS; OR (VIII) EMPLOYEE
USES ILLEGAL DRUGS.  FOR PURPOSES OF THIS SUBSECTION, NO ACT, OR FAILURE TO ACT,
ON EMPLOYEE’S PART SHALL BE DEEMED “WILLFUL” UNLESS DONE, OR OMITTED TO BE DONE,
BY EMPLOYEE NOT IN GOOD FAITH AND WITHOUT REASONABLE BELIEF THAT HIS ACTION OR
OMISSION WAS IN THE BEST INTEREST OF THE COMPANY AND ITS AFFILIATES.
 NOTWITHSTANDING THE FOREGOING, EMPLOYEE SHALL NOT BE DEEMED TO HAVE BEEN
TERMINATED FOR CAUSE UNLESS AND UNTIL THERE SHALL HAVE BEEN DELIVERED TO
EMPLOYEE A COPY OF A RESOLUTION DULY ADOPTED BY THE AFFIRMATIVE VOTE (WHICH
CANNOT BE DELEGATED) OF NOT LESS THAN A MAJORITY OF THE MEMBERS OF THE BOARD AT
A MEETING OF THE BOARD CALLED AND HELD FOR SUCH PURPOSES (AFTER REASONABLE
NOTICE TO HIM AND AN OPPORTUNITY FOR EMPLOYEE, TOGETHER WITH HIS COUNSEL, TO BE
HEARD BEFORE THE BOARD), FINDING THAT IN THE GOOD FAITH OPINION OF THE BOARD
EMPLOYEE WAS GUILTY OF CONDUCT SET FORTH ABOVE IN CLAUSES (I) THROUGH (VIII) OF
THE FIRST SENTENCE OF THIS SUBSECTION AND SPECIFYING THE PARTICULARS THEREOF IN
DETAIL.


 


3

--------------------------------------------------------------------------------



 


(D)           GOOD REASON.  FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL
MEAN, WITHOUT EMPLOYEE’S EXPRESS WRITTEN CONSENT, EITHER:


 


(I)            THE MATERIAL FAILURE BY THE COMPANY, WITHOUT EMPLOYEE’S CONSENT,
TO PAY TO EMPLOYEE ANY PORTION OF HIS CURRENT COMPENSATION WITHIN TEN (10) DAYS
OF THE DATE ANY SUCH COMPENSATION PAYMENT IS DUE; OR


 


(II)           THE COMPANY COMMITS A MATERIAL BREACH OF ANY OF THE COVENANTS,
REPRESENTATIONS, TERMS OR PROVISIONS OF THIS AGREEMENT.


 


EMPLOYEE MUST PROVIDE NOTICE TO THE COMPANY WITHIN 90 DAYS OF THE INITIAL
EXISTENCE OF THE CONDITION GIVING RISE TO “GOOD REASON”.  UPON THE RECEIPT OF
SUCH NOTICE, THE COMPANY SHALL HAVE 30 DAYS TO REMEDY THE CONDITION GIVING RISE
TO “GOOD REASON”.  AFTER A CHANGE IN CONTROL, IF EMPLOYEE TERMINATES EMPLOYMENT
WITH THE COMPANY AFTER SUCH CONDITION GIVING RISE TO “GOOD REASON” IS REMEDIED,
EMPLOYEE WILL NOT BE ENTITLED TO THE BENEFITS UNDER SECTION 6(D).


 


(E)           NOTICE OF TERMINATION.  PRIOR TO A CHANGE IN CONTROL, EMPLOYEE MAY
BE TERMINATED WITH OR WITHOUT NOTICE, WITH OR WITHOUT CAUSE OR FOR ANY OTHER
REASON AS EMPLOYEE’S EMPLOYMENT IS AT WILL.  FROM AND AFTER A CHANGE IN CONTROL,
ANY PURPORTED TERMINATION OF EMPLOYEE’S EMPLOYMENT BY THE COMPANY OR BY EMPLOYEE
SHALL BE COMMUNICATED BY WRITTEN NOTICE TO THE OTHER PARTY HERETO IN ACCORDANCE
WITH SECTION 8 HEREOF (“NOTICE OF TERMINATION”).  SUCH NOTICE OF TERMINATION
SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON
AND SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION OF EMPLOYEE’S EMPLOYMENT UNDER THE PROVISIONS SO
INDICATED.


 


(F)            DATE OF TERMINATION, ETC.  PRIOR TO A CHANGE IN CONTROL, “DATE OF
TERMINATION” SHALL MEAN THE DATE EMPLOYEE’S EMPLOYMENT IS TERMINATED.  FROM AND
AFTER A CHANGE IN CONTROL, “DATE OF TERMINATION” SHALL MEAN (I) IF EMPLOYEE’S
EMPLOYMENT IS TERMINATED FOR DISABILITY, THIRTY (30) DAYS AFTER NOTICE OF
TERMINATION IS GIVEN (PROVIDED THAT EMPLOYEE SHALL NOT HAVE RETURNED TO THE
FULL-TIME PERFORMANCE OF HIS DUTIES DURING SUCH THIRTY (30) DAY PERIOD), OR
(II) IF EMPLOYEE’S EMPLOYMENT IS TERMINATED PURSUANT TO SUBSECTIONS 5(C) OR
5(D) ABOVE OR FOR ANY OTHER REASON (OTHER THAN DISABILITY), THE DATE SPECIFIED
IN THE NOTICE OF TERMINATION AS THE DATE ON WHICH IT IS REASONABLY ANTICIPATED
THAT NO FURTHER SERVICES WOULD BE PERFORMED BY EMPLOYEE FOR THE COMPANY, AS AN
EMPLOYEE OR INDEPENDENT CONTRACTOR (WHICH, IN THE CASE OF A TERMINATION PURSUANT
TO SUBSECTION 5(D) ABOVE, SHALL NOT BE LESS THAN TWO (2) WEEKS NOR MORE THAN TWO
(2) MONTHS FROM THE DATE SUCH NOTICE OF TERMINATION IS GIVEN).


 


6.             COMPENSATION UPON TERMINATION OR DURING DISABILITY.  PRIOR TO A
CHANGE IN CONTROL, EMPLOYEE SHALL NOT BE ENTITLED TO ANY BENEFITS UPON
TERMINATION OF EMPLOYEE’S EMPLOYMENT.  FROM AND AFTER A CHANGE IN CONTROL, UPON
TERMINATION OF EMPLOYEE’S EMPLOYMENT OR DURING A PERIOD OF DISABILITY, EMPLOYEE
SHALL BE ENTITLED TO THE FOLLOWING BENEFITS:


 


(A)           DURING ANY PERIOD THAT EMPLOYEE FAILS TO PERFORM HIS FULL-TIME
DUTIES WITH THE COMPANY AS A RESULT OF HIS DISABILITY, EMPLOYEE SHALL CONTINUE
TO RECEIVE HIS BASE SALARY AT THE RATE IN EFFECT AT THE COMMENCEMENT OF ANY SUCH
PERIOD, TOGETHER WITH ALL COMPENSATION PAYABLE TO EMPLOYEE UNDER THE COMPANY’S
DISABILITY PLAN OR OTHER PLAN DURING SUCH PERIOD, UNTIL THIS AGREEMENT IS
TERMINATED PURSUANT TO SUBSECTION 5(A) HEREOF. THEREAFTER, EMPLOYEE SHALL BE


 


4

--------------------------------------------------------------------------------



 


PROVIDED WITH DISABILITY BENEFITS THAT SHALL BE NO LESS THAN THE BENEFITS THAT
EMPLOYEE WOULD HAVE BEEN ENTITLED TO PURSUANT TO THE COMPANY’S LONG-TERM
DISABILITY PLAN AS IN EFFECT IMMEDIATELY PRIOR TO A CHANGE IN CONTROL.


 


(B)           IF EMPLOYEE’S EMPLOYMENT SHALL BE TERMINATED BY THE COMPANY FOR
CAUSE OR BY EMPLOYEE OTHER THAN FOR GOOD REASON, DISABILITY, DEATH OR
RETIREMENT, THE COMPANY SHALL PAY EMPLOYEE HIS FULL BASE SALARY THROUGH THE DATE
OF TERMINATION AT THE RATE IN EFFECT AT THE TIME NOTICE OF TERMINATION IS GIVEN
AND ANY AMOUNTS TO BE PAID TO HIM PURSUANT TO THE COMPANY’S RETIREMENT AND OTHER
BENEFITS PLANS OF THE COMPANY THEN IN EFFECT, AND THE COMPANY SHALL HAVE NO
FURTHER OBLIGATIONS TO EMPLOYEE UNDER THIS AGREEMENT.


 


(C)           IF EMPLOYEE’S EMPLOYMENT SHALL BE TERMINATED BY THE COMPANY OR BY
EMPLOYEE FOR RETIREMENT, OR BY REASON OF EMPLOYEE’S DEATH, EMPLOYEE’S BENEFITS
SHALL BE DETERMINED IN ACCORDANCE WITH THE COMPANY’S RETIREMENT, BENEFIT AND
INSURANCE PROGRAMS THEN IN EFFECT.


 


(D)           IF EMPLOYEE’S EMPLOYMENT BY THE COMPANY SHALL BE TERMINATED BY THE
COMPANY OTHER THAN FOR CAUSE AND OTHER THAN BECAUSE OF EMPLOYEE’S DEATH,
DISABILITY OR RETIREMENT OR BY EMPLOYEE FOR GOOD REASON THEN, EFFECTIVE AS OF
THE DATE OF TERMINATION, IN LIEU OF ANY SEVERANCE BENEFITS WHICH HE OTHERWISE
WOULD BE ELIGIBLE TO RECEIVE UNDER THE COMPANY’S SEVERANCE PLAN OR POLICY AS IN
EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, EMPLOYEE SHALL BE ENTITLED TO
THE BENEFITS PROVIDED BELOW:


 


(I)            THE COMPANY SHALL PAY EMPLOYEE HIS FULL BASE SALARY THROUGH THE
DATE OF TERMINATION AT THE RATE IN EFFECT AT THE TIME THE NOTICE OF TERMINATION
IS GIVEN, PLUS ALL OTHER AMOUNTS TO WHICH EMPLOYEE IS ENTITLED UNDER ANY
COMPENSATION OR BENEFIT PLAN OF THE COMPANY (EXCLUDING ANY SEVERANCE BENEFITS
UNDER THE COMPANY’S SEVERANCE PLAN OR POLICY) AT THE TIME SUCH PAYMENTS ARE DUE
UNDER THE TERMS OF SUCH PLANS.


 


(II)           IN LIEU OF ANY FURTHER SALARY PAYMENTS TO EMPLOYEE FOR PERIODS
SUBSEQUENT TO THE DATE OF TERMINATION, THE COMPANY SHALL PAY TO EMPLOYEE, NOT
LATER THAN THE FIFTH (5TH) DAY FOLLOWING THE DATE OF TERMINATION, A LUMP SUM
PAYMENT EQUAL TO THE REMAINDER OF HIS ANNUAL BASE SALARY FOR THE THEN CURRENT
TERM.


 


(III)          NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF ANY
AMOUNT PAYABLE HEREUNDER (“PAYMENTS”) WOULD, INDIVIDUALLY OR TOGETHER WITH ANY
OTHER AMOUNTS PAID OR PAYABLE, CONSTITUTE AN “EXCESS PARACHUTE PAYMENT,” WITHIN
THE MEANING OF SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986 AND ANY
APPLICABLE REGULATIONS THEREUNDER (THE “CODE”) WHICH WOULD REQUIRE THE PAYMENT
BY EMPLOYEE OF THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE OR ANY
INTEREST OR PENALTY (SUCH EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST AND
PENALTIES, ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN
HE SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT (THE “GROSS-UP PAYMENT”)
IN AN AMOUNT SUCH THAT AFTER THE PAYMENT BY EMPLOYEE OF ALL TAXES (INCLUDING ANY
INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES) INCLUDING, WITHOUT
LIMITATION, ANY INCOME TAXES (AND ANY INTEREST AND PENALTIES WITH RESPECT
THERETO) AND THE EXCISE TAX IMPOSED UPON THE GROSS-UP PAYMENT, EMPLOYEE SHALL
RETAIN AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON
THE TOTAL PAYMENTS TO BE RECEIVED BY EMPLOYEE PURSUANT TO THIS AGREEMENT.  THE
DETERMINATION OF WHETHER THE GROSS-UP


 


5

--------------------------------------------------------------------------------



 


PAYMENT SHALL BE PAID SHALL BE MADE BY A NATIONALLY RECOGNIZED ACCOUNTING FIRM
SELECTED BY EMPLOYEE AND SUCH DETERMINATION SHALL BE BINDING UPON HIM AND THE
COMPANY FOR PURPOSES OF THIS AGREEMENT.  THE COSTS AND EXPENSES OF SUCH
ACCOUNTING FIRM SHALL BE PAID BY THE COMPANY.


 


(E)           EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 6, EMPLOYEE SHALL
NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS
SECTION 6 BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR SHALL THE AMOUNT OF ANY
PAYMENT OR BENEFIT PROVIDED FOR IN THIS SECTION 6 BE REDUCED BY ANY COMPENSATION
EARNED BY HIM AS THE RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER OR BY RETIREMENT
BENEFITS AFTER THE DATE OF TERMINATION, OR OTHERWISE.


 


(F)            IN THE EVENT THAT ANY PAYMENTS UNDER THIS SECTION 6 OR ELSEWHERE
IN THIS AGREEMENT ARE DETERMINED TO BE SUBJECT TO SECTION 409A OF THE CODE, AND
EMPLOYEE IS A “SPECIFIED EMPLOYEE” AS DEFINED IN SECTION 409A(A)(2)(B)(I) OF THE
CODE AND TREASURY REGULATION §1.409A-1(I), NO SUCH PAYMENTS SHALL BE MADE PRIOR
TO THE DATE THAT IS SIX MONTHS FOLLOWING THE DATE OF TERMINATION.


 


(G)           EMPLOYEE ACKNOWLEDGES AND AGREES THAT (I) EMPLOYEE IS SOLELY
RESPONSIBLE FOR ALL OBLIGATIONS ARISING AS A RESULT OF THE TAX CONSEQUENCES
ASSOCIATED WITH PAYMENTS UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, ANY
TAXES, INTEREST OR PENALTIES ASSOCIATED WITH SECTION 409A OF THE CODE,
(II) EMPLOYEE IS NOT RELYING UPON ANY WRITTEN OR ORAL STATEMENT OR
REPRESENTATION THE COMPANY, ANY OF ITS AFFILIATES, OR ANY OF THEIR RESPECTIVE
EMPLOYEES, DIRECTORS, OFFICERS, ATTORNEYS OR AGENTS (COLLECTIVELY, THE “COMPANY
PARTIES”) REGARDING THE TAX EFFECTS ASSOCIATED WITH THE EXECUTION OF THE THIS
AGREEMENT AND THE PAYMENT UNDER THIS AGREEMENT, AND (III) IN DECIDING TO ENTER
INTO THIS AGREEMENT, EMPLOYEE IS RELYING ON HIS OR HER OWN JUDGMENT AND THE
JUDGMENT OF THE PROFESSIONALS OF HIS OR HER CHOICE WITH WHOM EMPLOYEE HAS
CONSULTED.  EMPLOYEE HEREBY RELEASES, ACQUITS AND FOREVER DISCHARGES THE COMPANY
PARTIES FROM ALL ACTIONS, CAUSES OF ACTIONS, SUITS, DEBTS, OBLIGATIONS,
LIABILITIES, CLAIMS, DAMAGES, LOSSES, COSTS AND EXPENSES OF ANY NATURE
WHATSOEVER, KNOWN OR UNKNOWN, ON ACCOUNT OF, ARISING OUT OF, OR IN ANY WAY
RELATED TO THE TAX EFFECTS ASSOCIATED WITH THE EXECUTION OF THIS AGREEMENT AND
ANY PAYMENT UNDER THE AGREEMENT.


 


7.             SUCCESSORS; BINDING AGREEMENT.  (A)  THE COMPANY WILL REQUIRE ANY
SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE
COMPANY TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME
MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT
IF NO SUCH SUCCESSION HAD TAKEN PLACE. SUCH ASSUMPTION AND AGREEMENT SHALL BE
OBTAINED PRIOR TO THE EFFECTIVENESS OF ANY SUCH SUCCESSION.  AS USED IN THIS
AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY AS HEREIN BEFORE DEFINED AND ANY
SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS AFORESAID WHICH ASSUMES AND AGREES TO
PERFORM THIS AGREEMENT BY OPERATION OF LAW, OR OTHERWISE.  PRIOR TO A CHANGE IN
CONTROL, THE TERM “COMPANY” SHALL ALSO MEAN ANY AFFILIATE OF THE COMPANY TO
WHICH EMPLOYEE MAY BE TRANSFERRED AND COMPANY SHALL CAUSE SUCH SUCCESSOR
EMPLOYER TO BE CONSIDERED THE “COMPANY” BOUND BY THE TERMS OF THIS AGREEMENT AND
THIS AGREEMENT SHALL BE AMENDED TO SO PROVIDE.  FOLLOWING A CHANGE IN CONTROL
THE TERM “COMPANY” SHALL NOT MEAN ANY AFFILIATE OF THE COMPANY TO WHICH EMPLOYEE
MAY BE TRANSFERRED UNLESS EMPLOYEE SHALL HAVE PREVIOUSLY APPROVED OF SUCH
TRANSFER IN WRITING, IN WHICH CASE THE COMPANY SHALL CAUSE SUCH SUCCESSOR
EMPLOYER TO BE CONSIDERED “COMPANY” BOUND BY THE TERMS OF THIS AGREEMENT AND
THIS AGREEMENT SHALL BE AMENDED TO SO PROVIDE.


 


6

--------------------------------------------------------------------------------



 


(B)           THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
EMPLOYEE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.  IF EMPLOYEE SHOULD DIE
WHILE ANY AMOUNT WOULD STILL BE PAYABLE TO EMPLOYEE HEREUNDER IF HE HAD
CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE
PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO HIS DEVISEE, LEGATEE OR
OTHER DESIGNEE OR, IF THERE IS NO SUCH DESIGNEE, TO HIS ESTATE.


 


8.             NOTICE.  FOR THE PURPOSE OF THIS AGREEMENT, NOTICES AND ALL OTHER
COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED OR MAILED BY UNITED STATES
REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE
RESPECTIVE ADDRESSES SET FORTH BELOW, OR TO SUCH OTHER ADDRESS AS EITHER PARTY
MAY HAVE FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE HEREWITH, EXCEPT THAT
NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT:


 

If to Employer or GlobalSCAPE, to:

 

GlobalSCAPE, Inc.
Attn:  Board of Directors and President
6000 Northwest Parkway, Suite 100
San Antonio, Texas  78249
Facsimile: (210) 690-8824

 

If to Employee, to Employee’s last known address appearing on Employer’s records

 


9.             MISCELLANEOUS.  NO PROVISION OF THIS AGREEMENT SHALL BE MODIFIED,
WAIVED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS AGREED TO
IN WRITING AND SIGNED BY EMPLOYEE AND SUCH OFFICER AS MAY BE SPECIFICALLY
DESIGNATED BY THE BOARD.  NO WAIVER BY EITHER PARTY HERETO AT ANY TIME OF ANY
BREACH BY THE OTHER PARTY HERETO OF, OR COMPLIANCE WITH, ANY CONDITION OR
PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED
A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY
PRIOR OR SUBSEQUENT TIME.  NO AGREEMENTS OR REPRESENTATIONS, ORAL OR OTHERWISE,
EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF HAVE BEEN MADE BY
EITHER PARTY WHICH ARE NOT EXPRESSLY SET FORTH IN THIS AGREEMENT.  WHENEVER THE
CONTEXT REQUIRES, THE GENDER OF ALL WORDS USED IN THIS AGREEMENT SHALL INCLUDE
THE MASCULINE, FEMININE AND NEUTER AND THE NUMBER OF ALL WORDS SHALL INCLUDE THE
SINGULAR AND PLURAL. THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS.


 


10.           VALIDITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


11.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


7

--------------------------------------------------------------------------------



 


12.           ARBITRATION.  THIS AGREEMENT IS SUBJECT TO ARBITRATION UNDER THE
FEDERAL ARBITRATION ACT.  EMPLOYEE, THE COMPANY AND GLOBALSCAPE AGREE THAT THE
EXCLUSIVE METHOD OF RESOLVING ANY DISPUTE RELATING TO THIS AGREEMENT, THE
EMPLOYMENT RELATIONSHIP BETWEEN EMPLOYEE AND THE COMPANY, THE FULFILLMENT OF
OBLIGATIONS UNDER THIS AGREEMENT, THE ENFORCEABILITY OF THIS AGREEMENT, OR ANY
OTHER DISPUTES BETWEEN THE PARTIES, SHALL BE BY BINDING ARBITRATION UNDER THE
EMPLOYMENT ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION, OR AS MAY
BE AGREED UPON BY EMPLOYEE, THE COMPANY AND GLOBALSCAPE IN WRITING.  JUDGMENT
MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING JURISDICTION;
PROVIDED, HOWEVER, THAT EMPLOYEE SHALL BE ENTITLED TO SEEK SPECIFIC PERFORMANCE
OF HIS RIGHT TO BE PAID UNTIL THE DATE OF TERMINATION DURING THE PENDENCY OF ANY
DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT.


 


13.           ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT BY
THE PARTIES WITH RESPECT TO THE MATTERS COVERED HEREIN AND SUPERSEDES ANY PRIOR
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY PRIOR EMPLOYMENT OR SEVERANCE
AGREEMENT), CONDITION, PRACTICE, CUSTOM, USAGE AND OBLIGATION WITH RESPECT TO
SUCH MATTERS INSOFAR AS ANY SUCH PRIOR AGREEMENT, CONDITION, PRACTICE, CUSTOM,
USAGE OR OBLIGATION MIGHT HAVE GIVEN RISE TO ANY ENFORCEABLE RIGHT.


 


[REMAINDER OF PAGE INTENTIONALLY BLANK]


 


8

--------------------------------------------------------------------------------



 

EXECUTED as of the date first above written.

 

 

GLOBALSCAPE, INC.

 

 

 

 

 

By:

 

 

Charles R. Poole

 

President & CEO

 

 

 

 

 

 

 

  Printed Name:

 

9

--------------------------------------------------------------------------------